Citation Nr: 0926029	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a total disability based on individual 
unemployability (TDIU). 

2. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the Navy from December 
1940 to September 1959 and from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran initially had requested a Travel Board hearing in 
the June 2008, but subsequently withdrew that request in 
writing in September 2008.

The Board notes that an April 2008 statement contains a 
summary of the Veteran's medical problems, which includes 
prostate cancer; skin cancer; left hip replacement; heart 
attack; hypertension; and shingles.  It is unclear whether 
the Veteran desires to file a claim of entitlement to service 
connection for these conditions.  This matter is referred to 
the RO for clarification and any appropriate action.   

REMAND

In reviewing the record, the Board notes that the Veteran's 
application for compensation was construed as involving 
claims for increased ratings for his service-connected 
hearing loss and tinnitus as well as a claim for a TDIU.  The 
July 2007 rating decision addressed the TDIU and increased 
rating claims.  In filing his notice of disagreement (NOD), 
the Veteran only disagreed with the claim for a TDIU.  
However, the Board construes the Veteran's June 2008 Form 9 
as a timely NOD with the July 2007 RO rating action that 
continued his 50 percent rating for bilateral hearing loss.  
The record reflects that the RO has not issued the requisite 
statement of the case (SOC) with respect to this remaining 
issue pursuant to 38 C.F.R. § 20.200, and therefore, the 
Board must remand this issue for proper issuance of an SOC, 
and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Furthermore, the Board finds that the claim for an increased 
rating of the Veteran's service-connected hearing loss is 
intertwined with the claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  See also, Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).  The compliance with 
procedural due process with respect to the intertwined claim 
for an increased rating of the Veteran's service-connected 
hearing loss must be completed prior to the readjudication of 
the claim for TDIU as such development followed by 
readjudication could result in an increased rating.

As explained below, there are also duties to notify and 
assist that must be met before the issues on appeal are ripe 
for appellate adjudication.  38 C.F.R. § 19.9 (2008).  The 
relevant evidence is summarized below.

a. Factual Background

The Veteran is currently service connected for bilateral 
hearing loss, rated at 50 percent, and tinnitus, rated at 10 
percent.  He contends that his service-connected conditions 
preclude employment.  

In his application for a TDIU, the Veteran noted that he 
completed high school.   He listed his employment experience 
as a supervisor at a distributor.  He indicated that he was 
last employed on a full time basis in 1988.  

VA Treatment Records

Records from February 2005 to March 2007 indicate that the 
Veteran purchased hearing aids in 2000.  New aids were 
ordered and his old ones were repaired in 2006.  A March 2006 
note indicates that it was impossible to communicate with the 
Veteran due to his severe hearing loss.  An April 2006 
audiogram revealed that word recognition scores were poor for 
both ears.  

The Veteran submitted to a December 2005 QTC audiological 
examination.  He was retired, but reported a 30-year post-
service employment history that included the post office, a 
grocery store, and a distribution company.  Speech 
recognition scores were 48 percent in the right ear and 52 
percent in the left ear.  The audiologist stated that the 
functional impairment was "extreme difficulty hearing 
speech."  The examiner indicated that no time had been lost 
from work.

The Veteran again submitted to a QTC audiological examination 
in May 2007.  Speech recognition scores were 64 percent in 
the right ear and 56 percent in the left ear.  The 
audiologist wrote that "[t]he hearing loss will affect the 
claimant's ability to hear clearly in the presence of 
background noise.  It does not affect his ability to perform 
physical and sedentary activities of daily living."

Private Treatment Records

A November 2005 private provider diagnosed the Veteran with 
bilateral sensorineural hearing loss and recommended that he 
obtain replacement hearing aids.

A March 2006 private audiogram contains the following 
statement: "Poorer speech discrimination in each [ear], 
significantly poorer when compared with 11/8/05.  The poorer 
speech discrimination is inappropriate."  (Emphasis in 
original).  The doctor wrote "patient to obtain digital 
signal processing aids via VA in view of poorer speech 
discrimination, in order to maximize communication."

An April 2007 private audiogram contains the following 
statement: "[The Veteran] has a high frequency loss, 
problems with understanding speech."  His hearing loss was 
classified as moderately severe, which according to the 
provider meant that the Veteran could hear shouted speech and 
appeared to not pay attention.


Lay Statement

A May 2007 statement from the Veteran's daughter and grandson 
indicates that the Veteran had trouble hearing for years 
before seeing a doctor in 1997 and being told he needed 
hearing aids.  Despite getting hearing aids, he still could 
not understand much of what was said to him.  He no longer 
used the telephone and used wireless headphones to watch 
television.  The Veteran's daughter made all of his calls for 
him, and his grandson went with him to medical appointments 
"so he [didn't] get the information wrong."

b. Analysis

There is indication that there may be additional treatment 
records that are relevant to this appeal.  Specifically, the 
AMC/RO must obtain any records from April 2007 for treatment 
received from Miracle Ear, Associated Specialists in Hearing 
Disorders/Hearing Aids, and Dr. Gary M. Feinberg.  See 
38 C.F.R. § 3.159(c)(1) (2008).

The Board further notes that the VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must be 
consistent with the information or evidence needed to 
establish an increased rating as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the AMC/RO must advise the Veteran that he may 
submit evidence showing the effects of the worsening of his 
hearing loss and tinnitus upon his employment and daily life.  
The AMC/RO must also provide more specific notice of the 
applicable diagnostic criteria.  Specifically, the notice 
must inform the Veteran of the criteria needed to obtain an 
increased rating under 38 C.F.R. § 4.85 (2008).

Accordingly, the case is REMANDED for the following action:

1. Please send the Veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specific to the claim for a 
rating in excess of 50 percent for the 
Veteran's service-connected hearing loss.  
Specifically, the letter should: (a) 
inform the Veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for a 
rating in excess of 50 percent for 
hearing loss; (b) inform the Veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the Veteran about the information and 
evidence the Veteran is expected to 
provide.  

The VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
consistent with the information or 
evidence needed to establish an increased 
rating as outlined by the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Specifically, the AMC/RO must 
advise the Veteran that he may submit 
evidence showing the effects of the 
worsening of his hearing loss upon his 
employment and daily life.  The AMC/RO 
must also provide more specific notice of 
the applicable diagnostic criteria.  
Specifically, the notice must inform the 
Veteran of the criteria needed to obtain 
an increased rating under 38 C.F.R. § 
4.85 (2008).

2. Obtain an authorization and release 
form from the Veteran and take the 
necessary steps to obtain and associate 
with the claims file any records from 
April 2007 for treatment received from 
the following providers located in 
Riverside, California:  Miracle Ear, 
Associated Specialists in Hearing 
Disorders/Hearing Aids, and Dr. Gary M. 
Feinberg.  All attempts to procure 
records should be documented in the file.  
If these records cannot be obtained, a 
notation to that effect should be 
inserted in the file.   

3. The RO should issue a Statement of the 
Case to the Veteran and his 
representative addressing the issue of 
entitlement to an increased rating for 
bilateral hearing loss.  The Veteran also 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. 
§ 20.302(b).

This increased rating claim must be 
returned to the Board for further 
appellate consideration if an appeal is 
properly perfected. 

4. After completion of the above and any 
other development deemed necessary, the 
RO should review and re-adjudicate the 
TDIU issue on appeal.  If the claim 
remains denied, the RO must provide the 
Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


